 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        JONATHAN P. DUENAS,                                CASE NO. C18-6027 RBL-TLF
 9
                                Plaintiff,                 ORDER
10               v.

11      RON HAYNES,

12                              Defendant.

13
            The Court, having reviewed the report and recommendation, the petition for writ of
14
     federal habeas corpus relief and the remaining record, hereby finds and ORDERS:
15
            (1) the Magistrate Judge’s report and recommendation is approved and adopted;
16
            (2) petitioner’s federal habeas corpus petition is DISMISSED with prejudice;
17
            (3) petitioner shall be DENIED a certificate of appealability; and
18
            (4) the Clerk is directed to send copies of this Order to petitioner, to Magistrate Judge
19
                 Theresa L. Fricke and to any other party that has appeared in this action.
20
            Dated this 3rd day of March, 2020.
21

22

23
                                                           A
                                                           Ronald B. Leighton
                                                           United States District Judge
24


     ORDER - 1
